Citation Nr: 0922860	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  98-11 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 31, 1997, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from May 1965 to May 
1967, with subsequent service in the United States Army 
Reserves.

This case has a long and complex procedural history worth 
explaining.  The appeal to the Board of Veterans' Appeals 
(Board) originated from a November 1998 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
Veteran's claim for a TDIU and initially assigned an 
effective date of March 9, 1998, the date of receipt of his 
formal application (VA Form 21-8940) for this benefit.  
However, the RO subsequently issued another rating decision 
in December 1998, finding it had committed clear and 
unmistakable error (CUE) in the decision the month prior by 
not assigning an earlier effective date of July 31, 1997, for 
the TDIU since the Veteran had filed an informal claim for 
this benefit on that earlier date.  He appealed to the Board 
for an even earlier effective date.

In February 2000, the Board denied the Veteran's claim for an 
earlier effective date.  He appealed the Board's decision 
denying this claim to the United States Court of Appeals for 
Veterans Claims (Court/CAVC).  The Court issued an order in 
April 2001 granting the Secretary's unopposed motion to 
vacate the Board's decision to ensure compliance with the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).

Thereafter, in August 2002, the Board again denied the 
Veteran's claim for an effective date earlier than July 31, 
1997, for his TDIU.  And he again appealed the Board's 
decision to the Court.  During the pendency of the appeal to 
the Court, his attorney and VA's Office of General Counsel - 
representing the Secretary, filed a joint motion asking the 
Court to vacate the Board's decision and remand the case for 
further development and readjudication in compliance with 
directives specified.  The Court granted the joint motion for 
remand in a December 2003 order.



In September 2004 the Board remanded the claim for further 
VCAA notice.  

After that additional VCAA notice was provided, the Board 
issued another decision in September 2006 again denying the 
claim for an effective date earlier than July 31, 1997, for 
the TDIU.  The Veteran again appealed to the Court.

In a June 2008 order, granting a joint motion for partial 
remand, the Court vacated the Board's decision with respect 
to the earlier-effective-date claim and remanded this claim 
to the Board for further development and readjudication in 
compliance with directives specified.

To comply with the Court's order, the Board in turn is 
remanding the claim to the RO via the Appeals Management 
Center (AMC).


REMAND

As already explained, the existing effective date of July 31, 
1997, is based on a statement the Veteran submitted on that 
date regarding his possible entitlement to a TDIU, which, in 
retrospect, the RO treated as an informal claim for this 
benefit.  At the time of that statement his service-connected 
disabilities were:  a depressive disorder, rated as 50-
percent disabling; bilateral hearing loss, rated as 40-
percent disabling; tinnitus, rated as 10-percent disabling; 
and varicose veins, rated as 0-percent disabling (i.e., 
noncompensable).  His combined rating at that time was 70 
percent, thereby meeting the threshold minimum schedular 
requirements for consideration of a TDIU under 38 C.F.R. 
§ 4.16(a) (2008).



As noted in the most recent joint motion, however, along with 
that July 31, 1997 statement the Veteran submitted a copy of 
a March 1988 statement by a VA physician indicating:

As apparent from enclosed copies of notes written 
by psychiatrists, [the Veteran] suffers from 
anxiety and depression.  Both are related to his 
chronic tinnitus which interferes with his 
profession as a piano teacher and makes it 
difficult for him to understand spoken word in 
presence of other noises (including company of more 
than three people.

His inability to socialize and particularly 
inability to earn his living as musician has been a 
serious stress to him for over 10 years.

As well, on February 23, 1988, so around the time of that VA 
physician's March 1988 statement, the RO had received a VA 
Form 9 from the Veteran in conjunction with his pending claim 
for an increased rating for his service-connected hearing 
loss and tinnitus.  And as the joint motion explains in a 
footnote, it appears that VA Form 9 was submitted in lieu of 
a VA Form 21-4138 ("Statement in Support of Claim"), as it 
appears that an increased rating claim was not in appeal 
status at that time.  [Note also that, although the joint 
motion mistakenly identified February 26, 1988, as the date 
of receipt of this form, the RO actually received it on 
February 23, 1988, three days earlier.]  In any event, 
on that VA Form 9 the Veteran indicated that his hearing loss 
had "totally disabled" him as a music teacher, that he had 
to resign from his music teaching position as a result of his 
hearing loss and/or tinnitus, and that it should "be [rated] 
one hundred [percent]."



So in vacating the Board's most recent September 2006 
decision, the Court indicated the Board should have 
considered whether that February 1988 VA Form 9 constituted a 
formal or informal claim for a grant of a TDIU.  The Court 
also indicated the Board should have considered whether the 
VA physician's contemporaneous March 1988 statement, or the 
medical records referenced therein, constituted a formal or 
informal claim for a TDIU - that is, prior to the later 
receipt of a copy of this statement with the July 31, 1997 
informal claim that marks the current effective date.  The 
Court pointed out this additional consideration is required 
because VA regulations permit VA examination or 
hospitalization reports to serve as informal claims under 
certain circumstances.  38 C.F.R. § 3.157(b).

Based on the foregoing, the Board finds that the Veteran's VA 
Form 9, submitted on February 23, 1988, constituted an 
informal claim for a TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran 
submits evidence of a medical disability and submits a claim 
for an increased disability rating with evidence of 
unemployability, VA must also consider a claim for a TDIU).  
See also Stewart v. Brown, 10 Vet. App. 15, 18 (1997) and 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

But a finding that the Veteran submitted an informal claim on 
February 23, 1988, does not end the inquiry in determining 
the proper effective date for his eventual grant of the TDIU.

The general rule with respect to an award of increased 
compensation, including a TDIU, is that the effective date of 
such an award shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  Thus, the two 
determinative issues in any claim of entitlement to an 
earlier effective date for increased compensation are:  
(1) the date of the claim and (2) the date of entitlement to 
an increase.



It follows that three possible dates may be assigned 
depending on the facts of the particular case at hand:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

See also Harper v. Brown, 10 Vet App 125, 126 (1997).

To qualify for a TDIU, the evidence must show:  (1) a single 
disability rated as 100 percent disabling; or (2) that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
and there is one disability ratable at 60 percent or more, 
or, if more than one disability, at least one disability 
ratable at 40 percent or more and a combined disability 
rating of at least 70 percent.  38 C.F.R. § 4.16(a).  

Here, though, when the Veteran submitted that VA Form 9 on 
February 23, 1988, he did not satisfy these threshold minimum 
schedular rating requirements for consideration of a TDIU 
under 38 C.F.R. § 4.16(a).  At the time, he was 
service connected for defective hearing secondary to trauma, 
rated as 40-percent disabling; tinnitus, rated as 10-percent 
disabling; and varicose veins, rated as 
0-percent disabling (i.e., noncompensable), for a combined 
rating of 50 percent.  His depressive disorder was not yet 
service connected, much less rated as 
30-percent, then 50-percent, and most recently as 70-percent 
disabling.  That did not occur until effective July 31, 1997 
(the current effective date of the TDIU), 


and only the disabilities that were service connected at the 
more relevant time in question, February 1988, may be 
considered in determining whether he was entitled to a TDIU 
as of that earlier date.  38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16(a).  Consequently, the only way the Veteran could have 
received a TDIU back in February 1988 was on an extra-
schedular basis under 38 C.F.R. § 4.16(b).  
See also 38 C.F.R. § 3.321(b)(1).

The Board, however, does not have the authority to grant a 
TDIU on this 
extra-schedular basis in the first instance - that is, even 
assuming for the sake of argument that the Veteran was indeed 
incapable of securing and maintaining substantially gainful 
employment on account of the severity of his service-
connected disabilities even as far back as when he submitted 
that VA Form 9 in February 1988.  See Bowling v Principi, 15 
Vet. App. 1, 10 (2001).  Instead, as indicated in Floyd v. 
Brown, 8 Vet.App. 88 (1996), the Board must refer this case 
to the Director of Compensation and Pension Service, 
the Under Secretary for Benefits, or other appropriate 
designate for initial consideration of this issue of whether 
the Veteran was entitled to a TDIU in February 1988 on an 
extra-schedular basis.  See also Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Accordingly, this case is REMANDED for the following 
consideration:

1.  Refer this case to the Director of 
Compensation and Pension Service, the 
Under Secretary for Benefits, or other 
appropriate designate for initial 
consideration of whether the Veteran was 
entitled to a TDIU on an 
extra-schedular basis under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) when he 
submitted his VA Form 9 on February 23, 
1988, since at the time he did not 
satisfy the threshold minimum schedular 
rating requirements of § 4.16(a) for 
consideration of this benefit.

2.  If the claim for an effective date 
earlier than July 31, 1997, for the TDIU 
is not granted to the Veteran's 
satisfaction, send him and his attorney a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




